April 16, 1957
To the Honorable, the Senate of the State of Rhode Island and Providence Plantations.
We have received from the honorable senate a resolution requesting, in accordance with the provisions of section 2 of article XII of amendments to the constitution of this state, our written opinion upon the following questions:
“I. In the event that the general assembly fails to validate or enact the election provisions contained in the charter adopted by the people of the town of East Providence on November 2, 1954, when, if ever, will the remaining provisions of the charter become effective?
II. In the event that the general assembly fails to validate or enact the election provisions contained in the above mentioned East Providence charter, will the people of East Providence on the first Tuesday after the first Monday in November, 1956, vote for five (5) *318councilmen as provided in the said charter or for nine (9) councilmen as presently provided by law?
III. In the event that the legislature fails to validate or enact the election provisions contained in the above mentioned East Providence charter, will the candidates for the office of councilmen at the election to be held in November, 1956 stand for election by wards as provided in said charter or by voting districts as presently provided by law?”
At the time this request was received two justices were incapacitated by illness and were thereby prevented from conferring with the other three justices. Thereafter in January 1956 those two justices and one of the other justices retired from the court. When the successors of those justices were elected and qualified a large number of cases which had been heard and not decided had to be reargued and the new justices were fully occupied in familiarizing themselves with such cases. Thus there was no time immediately available for the justices to consider the questions propounded and to make the necessary research to form an opinion thereon. When it did become possible for them to do so after the hearing of cases had been concluded in May 1956, the honorable senate had adjourned sine die.
In the circumstances, the questions had become moot and they no longer required the consideration of the justices unless the honorable senate was reconvened before the expiration of the terms of office of the senators. See To Certain Members of the Senate in the General Assembly, 58 R. I. 142. Since this did not occur and the new senate which organized in January 1957 did not renew the request of its predecessor, we assumed that it was not interested in obtaining an opinion, especially since, by reason of the fact that the general election of 1956 has been held, questions II and III are no longer appropriate.
However, if it is the desire of the honorable senate to obtain such opinion it may renew its request and recast questions II and III in appropriate form. If such request *319is renewed and the honorable senate adjourns its present session before the justices are able to forward their written opinion, such adjournment will not have the same effect as that of its predecessor since our reply may be made to your honorable body when it reconvenes in the January session 1958.
Francis B. Condon
Thomas H. Roberts
Harold A. Andrews
Thomas J. Paolino